         Case 2:16-cv-02500-APG-BNW Document 154 Filed 11/02/20 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 OCTAFORM SYSTEMS INC. and                               Case No.: 2:16-cv-02500-APG-BNW
   OCTAFORM INC.,
 4                                                       Order Denying Defendants’ Motion for
         Plaintiff                                           Partial Summary Judgment
 5
   v.                                                               [ECF Nos. 142, 143]
 6
   BRUCE JOHNSTON, ALBA LUCIA
 7 LOZANO HERNANDEZ JOHNSTON, JUN
   YU, CAROLINA DIAZ, and H-PAC
 8 PLASTICS, LLC,

 9          Defendants

10         Plaintiffs Octaform Systems Inc. and Octaform Inc. (collectively Octaform) sue their

11 former employees and the company they allegedly formed. Octaform asserts claims for trade

12 secret misappropriation and related torts. The defendants move for partial summary judgment,

13 arguing that an arbitration in Canada (the Huajun arbitration) already determined the amount of

14 damages for which the defendants may be liable on the unjust enrichment claim. Octaform

15 responds that the motion is premature because this case is stayed pending the outcome of a

16 second arbitration in Canada involving defendants Bruce and Alba Johnston (the Johnstons’

17 arbitration).

18         I deny the defendants’ motion for partial summary judgment as premature. Because the

19 outcome of both arbitrations could have an impact on this case, the case is stayed. ECF Nos. 108;

20 118 at 37. The defendants argue that only trial is stayed. But my intention in the hearing was to

21 stay the entire case, subject to the discussed conditions and absent a motion to lift the stay. The

22 parties acknowledged that a stay “should remain in place until the decision is issued in the

23 Johnstons’ Canadian arbitration.” ECF No. 137 at 2. Because the Johnstons’ arbitration has not
        Case 2:16-cv-02500-APG-BNW Document 154 Filed 11/02/20 Page 2 of 2




 1 concluded, the stay remains. The defendants’ motion for partial summary judgment is therefore

 2 premature.

 3        I THEREFORE ORDER that the defendants’ motion for partial summary judgment

 4 (ECF Nos. 142, 143) is DENIED without prejudice.

 5        DATED this 2nd day of November, 2020.

 6

 7
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                 2
